DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Response to Amendment
	This office action is in response to the amendment filed on 10/20/2022. Per the amendment, claims 21 and 27 have been amended, and claims 1-20, 22-25, and 28-29 are canceled. As such, claims 21, 26-27, and 30-44 are pending in the instant application.
	Applicant has amended the claims to address claim objections; the previous objections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 27, 30-37, and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney et al. (US 2007/0157353 A1) in view of Howard et al. (US 2009/0223521 A1) and Howard et al. (US 2010/0051034 A1), hereinafter Howard ’10.
With respect to claim 21, Guney teaches A patient interface (Fig.32) comprising: a mask assembly (frame 212 and cushion, not shown, described in [0098]), the mask assembly comprising: a mask base (frame 212) comprising a concave inner surface (see Fig.34 where the top profile is of the concave inner surface), an outer surface (the entire surface shown in Fig.32), a first engagement portion (261 on the right), a second engagement portion (261 on the left) and an outlet opening (see Fig.31 and Fig.32 large central circular opening) positioned on a proximal end of the mask base (Fig.31 shows the opening extending to the proximal side of the mask base) and the mask base circumscribed by a lip extending along an outermost periphery of the proximal end of the mask base (see annotated image below of Fig.31), the first engagement portion (261 right) comprising a first opening in the outer surface (see Fig.33, slot 256, [0099]), spaced away from the outermost periphery of the proximal end of the mask base(see Fig.32 where edge of 256 is spaced away from the outermost periphery) and defined by a first wall with a first tab (Fig.32, locking flange 270) defined along the first wall (outer wall of slot, “The locking portions 260 include a locking flange 270 (see FIG. 32) positioned on an outer wall thereof for engagement with the locking tab 238 of a locking clip 228”, [0099]), the second engagement portion (261 left) comprising a second opening in the outer surface (Fig.31, slot 256), spaced away from the outermost periphery of the proximal end of the mask base (see Fig.32 where edge of 256 is spaced away from the outermost periphery) and defined by a second wall with a second tab (Fig.32, locking flange 270) defined along the second wall (outer wall of slot, “The locking portions 260 include a locking flange 270 (see FIG. 32) positioned on an outer wall thereof for engagement with the locking tab 238 of a locking clip 228”, [0099]), wherein the outermost periphery of the proximal end of the mask base extends laterally outward of the first and second openings relative to a mid-sagittal plane of the user (see Fig.32 how the outermost periphery of the mask base 212 extends laterally outward of the first and second engagement portions 261), in use; and a first clip and a second clip (clip Fig.23, 228, where each engagement portion 261 receives a clip 228 as described in [0100]-[0101]) from a headgear assembly ([0095] the clip is connected to a strap of the headgear assembly), the first clip being removably connected to the first engagement portion (261 right) of the mask base (212) and the second clip being removably connected to the second engagement portion (261 left) of the mask base (212; see [0100]-[0101] which describes connection of the clips into the clip receiver assemblies), the first clip and the second clips comprising first and second interlock features (locking tabs Fig.23, 238) configured to engage the first and second tabs (see [0099], “The locking portions 260 include a locking flange 270 (see FIG. 32) positioned on an outer wall thereof for engagement with the locking tab 238 of a locking clip 228”), respectively, in a snap-fit manner (the clips 228 snap into the clip receiver via the locking tabs 238), the first and second walls limiting rotation of the first and second clips (the outer wall extends to either side of the clip when the clip is inserted into the opening and therefore limits rotation of the clip), respectively, when engaged, the first and second clips (228) also comprising first and second lower connectors (Fig.23, 232), respectively, configured to connect with distal ends of headgear straps ( “The rear portion 232 is removably connected to a strap of the headgear assembly”, [0095]).

    PNG
    media_image1.png
    460
    626
    media_image1.png
    Greyscale

Guney teaches that the seal (cushion 14 example shown in Fig.1) may be removably connected to the frame by “a friction or interference fit, and/or a tongue-in-groove arrangement, as is known in the art”, [0065]. 
Guney does not explicitly teach the seal comprising a flange that engages a face of a user or the seal being overmolded to the lip.
However, Howard teaches a mask system (Fig.2) comprising a mask base (42) and a seal (44), the seal (44) comprising a flange (Fig. 4-2, 44(3)) that engages a face of a user (portion 44(3) of the seal shown in Fig.4-2 is the side of the cushion that engages with the face of the user, [0067], “membrane to… provide sealing structure”) and the seal (44) being overmolded to a lip (48(1), Fig. 4-4 where the cushion 44 is shown overmolded over the lip 48(1)) on the outermost periphery of the mask base (“The outer perimeter of the main body 42 provides an interfacing structure 48 (e.g., land area) structured to bond with the base wall 44(1) of the cushion 44.”, [0072]) to provide a “minimum land area to achieve an adequate bond with the cushion”, ([0072]).
Therefore, it would have been obvious to one having ordinary skill in the art a time before the effective filing date of the claimed invention to modify the mask assembly of Guney to have the seal overmolded to the lip of Guney as taught by Howard to provide a minimum surface to achieve an adequate bond with the seal and to have the seal of Guney comprise a flange to engage with the face of the user as also taught by Howard as a known construction of a mask seal to provide a sealing structure between the mask assembly and the face of the user.
Guney and Howard do not teach first recessed portion being recessed inwardly from the outer surface and extending inwardly of the concave inner surface, and a second recessed portion being recessed inwardly from the outer surface and extending inwardly of the concave inner surface.
However, Howard ’10 teaches a patient interface (Fig.’s 2-1 and 2-2) comprising first and second engagement portions (72 on the left and right side of the base 20, Fig.2-1, [0021]) comprising first and second recessed portions being recessed inwardly from the outer surface (see Fig.2-1 where the interior of the engagement portions extends inwardly from the outer surface) and extending inwardly of the concave inner surface (See annotated Fig.2-2 below of an inside view of the mask base where the recessed portions of engagement portions 72 extend inwardly of the concave inner surface).

    PNG
    media_image2.png
    800
    539
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the engagement portions of Guney to be positioned within the mask base as taught by Howard ’10 as opposed to on the outer surface of the mask base, as a known configuration for first and second engagement portions of a patient interface. With this modification the engagement portions of Guney would then comprise recessed portions that extend inwardly of the concave surface, the recessed portions being the interior of the engagement portions.
With respect to claim 27, Guney as modified teaches additionally comprising upper connectors (Fig.35-38, forehead support includes engagement portions to receive clips 228, [0097], each upper clip (Fig.23) includes upper connectors (232)), wherein the upper and lower connectors are configured to receive the distal ends of the headgear straps and comprise loops, openings or holes (232 is a hole configured to receive a headgear strap, “In use, upper straps of a headgear assembly would be removably connected to the locking clips 228 for the forehead support 216 and lower straps of the headgear assembly would be removably connected to locking clips 228 for the frame 212”, [0103]).
With respect to claim 30, Guney as modified teaches wherein the first interlock feature comprises a U-shaped portion (see annotated Fig.23 below) and a release lever end (flexible spring arms Fig. 23, 236).

    PNG
    media_image3.png
    267
    226
    media_image3.png
    Greyscale

With respect to claim 31, Guney as modified teaches wherein the first and second walls (first and second outer walls of each of the first and second engagement portions 261, see [0099])) of the mask base (212) are configured to guide the first and second clips into position within the first engagement portion and the second engagement portion, in use (the first and second engagement portions 261 are enclosed by the outer wall of each respective portion and guide the first and second clips into position during use).
With respect to claim 32, Guney as modified teaches wherein the release lever end (236) allows the interlock feature (238) to be removed from the first engagement portion and/or the second engagement portion, thereby disengaging the first clip and the second clip from the mask base (by squeezing the release lever ends toward each other to clear the locking tabs 238 from the flanges 270 as described in [0101]).
With respect to claim 33, Guney as modified teaches wherein each of the first and second interlock features (238 of each of the first and second clip) comprise at least one slot in an inner catch (see annotated Fig.23 below), the first and second tabs (270 of each of the first and second engagement portion) being adapted to fit into each of the at least one slot, respectively, and thereby secure the first clip (228) and the second clip (228) to the mask assembly (as described in [0101]).

    PNG
    media_image4.png
    283
    350
    media_image4.png
    Greyscale

With respect to claim 34, Guney as modified teaches wherein each of the first and second tabs (270 of each of the first and second engagement portions) are positioned in and extend from a recess of the mask base (where the recess is the opening of the engagement portions 261, see Fig. 32 where 270 extends from the engagement portion).
With respect to claim 35, Guney as modified teaches wherein the at least one of the first and second tabs (270 of each of the first and second engagement portions 261) is integrally formed with the mask base (212) or is separately formed and secured to the mask base (locking flange 270 is integrally formed with the engagement portions 261 which is integrally formed with the mask base 212, see Fig.29-32).
With respect to claim 36, Guney as modified teaches wherein the first clip and the second clip (Fig.23, 228 clip of each of the first and second engagement portion) comprise a raised edge configured to provide a grasping point during attachment and/or removal of the headgear assembly with respect to the mask assembly (See Fig.23, three protrusions on the side of each of the flexible spring arms 236 for gripping).
With respect to claim 37, Guney as modified teaches wherein the headgear assembly comprises: -3-Application No.: 17/061,502Filing Date:October 1, 2020a pair of lower arms each extending from one of the lower connectors to a location generally below an ear of a user; and a pair of upper arms each extending from one of the upper connectors to a location above the ear of the user (see [0066] which describes the headgear straps of generic embodiment of mask assembly of Fig.1 that applies to all embodiments ,” the headgear assembly may include a pair of upper and lower straps with the upper straps removably connected to clip structures 18 provided on the forehead support 16 and the lower straps removably connected the frame 12 by a headgear connection assembly 20”. The upper straps connections are located on the forehead which is above the ear of a user and the lower strap connections are located at the mouth of the user and is lower than the ear of a user).
With respect to claim 42, Guney as modified teaches wherein the first opening (256 right) is positioned within the periphery (See Fig.32).
With respect to claim 43, Guney as modified teaches wherein the first and second engagement portions (261 right and left) are positioned within the periphery (see Fig.32).
With respect to claim 44, Guney as modified teaches wherein the outer surface (shown in Fig.32) extends to a peripheral edge surface oriented transverse to the outer surface, the lip extending from the peripheral edge surface (see annotated Fig.34 below).

    PNG
    media_image5.png
    276
    483
    media_image5.png
    Greyscale



Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney and Howard as applied to claim 21 above, and further in view of Ging et al. (US 2003/0196658 A1).
With respect to claim 21, Guney as modified teaches the limitations of claim 21.
Guney as modified does not teach wherein the first clip and the second clip comprise an outer cover and an inner catch, and wherein the distal ends of the headgear straps are sandwiched between the outer cover and the inner catch.
However, Ging teaches a clip (“buckle” Fig.11, 128) comprising an outer cover (134) and an inner catch (136), and wherein the distal ends of the headgear straps (140) are sandwiched between the outer cover and the inner catch (as shown in Fig.11 and described in [0146]) to provide a connection between the buckle and the strap that is self-holding under tension, [0146], “Thus, when tension is applied between the buckle 128 and top strap 140, the free end of top strap is frictionally held between crossbar 134 and the remainder of top strap 140 so that the connection between buckle 128 and top strap 140 is self-holding under tension”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing of the claimed invention to modify the lower connector (232) of the clip (228) of Guney to comprise and outer cover and inner catch wherein the distal ends of the headgear straps are sandwiched between the outer cover and inner catch as taught by Ging to provide connection between each of the clips and the straps that is self-holding under tension.

Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney and Howard as applied to claim 21 above, and further in view of Formica et al. (US 2011/0197341 A1).
With respect to claim 38, Guney as modified teaches the limitations of claim 37.
Guney as modified does not teach wherein the headgear assembly further comprises a top portion, the top portion being adapted to connect to the pair of upper arms at a location generally above the ear of the user.
However, Formica teaches a similar headgear assembly (Fig.1) that further comprises a top portion (Fig.1, 40), the top portion (40) being adapted to connect to the pair of upper arms (20, where one side and thus only one arm is shown in the Fig) at a location generally above the ear of the user (see Fig.1, where 40 is above the ear of the user) to provide an elastic joining member between the arms that are connected to the upper and lower straps, ([0098]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the headgear assembly of Guney as modified to further comprise a top portion as taught by Formica to provide an elastic joining member between the arms that are connected to the upper and lower straps.
With respect to claim 39, Guney as modified teaches wherein the headgear assembly further comprises a back strap portion (see Formica Fig.1 at 50) adapted to engage with a back of a head of the user at a location above a nape of a neck of the user, in use (as shown in Fig.1).
With respect to claim 40, Guney as modified teaches wherein the back strap (Formica, Fig.1 at 50) portion forks into an upper arm (62) and a lower arm (64) so as to be positioned at a location rearward of the ear of the user, in use (as shown in Fig.1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot in light of the amendments and because the new ground of rejection relies on newly introduced prior art Howard ’10 to address the amendments.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785